Citation Nr: 0205863	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-14 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 1, 1996, 
for an award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
April 1984.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a July 1998 rating decision from 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an August 16, 2000, decision, 
the Board granted entitlement to a 100 percent disability 
evaluation for service-connected schizophrenia and denied 
entitlement to an effective date prior to October 1, 1996, 
for the grant of TDIU benefits.  In an August 2001 Order, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") granted a Joint Motion for 
Remand in Part and vacated that portion of the Board's August 
16, 2000, decision which denied entitlement to an effective 
date prior to October 1, 1996 for the grant of TDIU benefits.  
The Court remanded that issue to the Board for readjudication 
in light of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-576, 114 Stat. 2096 (2000).  

The Board notes that in October 1999, the veteran submitted 
additional evidence in support of his claim along with a 
waiver of RO consideration of that evidence.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
schizophrenia, chronic paranoid type.  

2.  The veteran's claim of entitlement to TDIU benefits was 
received in December 1995.

3.  Rating actions by the RO resulted in a temporary total 
rating pursuant to 38 C.F.R. § 4.29 from April 3, 1996 to 
October 1, 1996.

4.  It was not factually ascertainable prior to April 3, 
1996, that the veteran was unemployable due to his service-
connected schizophrenia, chronic paranoid type.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to October 1, 1996, for the grant of TDIU benefits 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA clinical records, VA 
hospitalization reports, and a VA examination report.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, the Board concludes that no 
further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date for the grant of 
TDIU benefits.  The discussions in the rating decision and 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Analysis

A review of the record demonstrates that the veteran's TDIU 
claim was received in December 1995.  The veteran failed to 
report for a January 1996 VA examination in connection with 
that claim and in January 1996, the RO informed him that his 
claim was denied, but that it would reconsider his claim 
after an examination was conducted.  Although a formal VA 
examination was not thereafter conducted until December 1997, 
the record shows that in April 1996 (within the one-year 
appeal period from January 1996), the veteran was 
hospitalized at a VA medical facility for treatment of his 
service-connected schizophrenia.  The report of the VA 
hospitalization constituted new and material evidence and 
pursuant to 38 C.F.R. § 3.400(q)(1)(i), the Board therefore 
finds that the subsequent grant of a total rating based on 
individual unemployability should be viewed as arising from 
the December 1995 formal TDIU claim.  

The fact that the veteran's claim was received in December 
1995 is significant because on October 8, 1996, VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  See 61 Fed. Reg. 52695 (Oct. 8, 1996).  As 
previously noted, when a law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  See Karnas v. 
Derwinski, 1 Vet. App. at 313.  In other words, the veteran's 
claim must be reviewed in light of the regulatory changes 
dealing with the pertinent rating criteria as well as under 
the applicable regulations in effect when the veteran's claim 
was filed.  

A review of the record demonstrates that the veteran was 
hospitalized in a VA medical facility from April 3, 1996 to 
May 21, 1996 for his schizophrenia.  Additionally, from June 
1996 to September 1996, the veteran was hospitalized in a VA 
medical facility for that same disability.  The RO 
subsequently assigned a temporary total rating for 
schizophrenia from April 3, 1996 to October 1, 1996 pursuant 
to 38 C.F.R. § 4.29.

In a statement dated in September 1996 and received in 
February 1998, a VA physician indicated that the veteran 
became permanently unable to work on April 3, 1996.  In an 
April 1998 rating action, the veteran's rating for service-
connected schizophrenia, chronic paranoid type, was increased 
to 70 percent, effective from October 1, 1996.  As the 
veteran has no other service-connected disabilities, his 
combined disability rating at that time was also 70 percent.  
In a July 1998 rating action, the RO granted entitlement to 
TDIU benefits, effective from October 1, 1996.  

The Board notes that under the version of 38 C.F.R. § 4.16(c) 
in effect prior to November 7, 1996, if it is determined that 
a veteran, whose only service-connected disability is a 
mental disorder rated as 70 percent, is unable to secure or 
follow a substantially gainful occupation, then in such cases 
the mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  As the 
veteran's TDIU claim was pending prior to November 7, 1996, 
the grant of a total rating based on individual 
unemployability is governed by 38 C.F.R. § 4.16(c) in effect 
prior to November 7, 1996.  Thus, because the veteran's only 
service-connected disability is a mental disorder, the RO's 
finding of TDIU, pursuant to the aforementioned regulation 
resulted in the assignment of a 100 percent schedular rating.  

The essential question argued by the veteran and his 
representative on this appeal is entitlement to an earlier 
effective date for the grant of TDIU benefits.  As previously 
noted, a 100 percent rating had been in effect since April 3, 
1996, by means of a temporary total rating pursuant to 
38 C.F.R. § 4.29 from April 3, 1996 to October 1, 1996.  The 
veteran and his representative argue that the effective date 
for a total rating should be earlier, as far back as 1986, on 
the theory that there were claims based on unemployability 
which were not addressed by the RO.  Following a review of 
the record, the Board finds this argument to be without 
merit.  A review of the claims folder shows that there were 
no pending TDIU claims prior to the December 1995 formal TDIU 
claim.  The Board further finds that there were no pending 
increased rating claims prior to the report of the April 3, 
1996 VA hospitalization (which constituted an informal claim 
pursuant to 38 C.F.R. § 3.157(b)(1).  The Board notes that a 
prior increased rating claim was denied by a June 1992 rating 
decision, but the veteran did not initiate an appeal from 
that determination and the decision became final.  See 
38 U.S.C.A. § 7105(c).  With regard to the representative's 
argument that prior increased rating claims over the years 
should have also been viewed as TDIU claims, since the 
veteran did not meet the schedular criteria for TDIU benefits 
until the April 1998 rating decision increased the schedular 
rating to 70 percent, any increased rating claims prior to 
that time did not constitute informal claims for TDIU.  See 
Norris v. West, 12 Vet. App. 413 (1999).

The underlying and determinative question is the date as of 
which it became factually ascertainable that the veteran was 
unemployable due to his service-connected disability.  A 
review of the evidence makes it clear that this date was 
April 3, 1996, at which time the veteran was hospitalized in 
a VA medical facility. In reviewing claims for assignment of 
an earlier effective date for TDIU awards, the applicable law 
is the same as that governing the assignment of earlier 
effective dates for increased rating claims.  In that regard, 
except as otherwise provided, the effective date of a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, an increased 
award of disability compensation shall be effective the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of the claim.  
See 38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2).  
However, the Board emphasizes that 38 C.F.R. § 3.400(o)(2) 
does not apply where a filing for an increased rating 
precedes the increase in disability.  See Harper v. Brown, 10 
Vet. App. 125 (1997).  In the present case, although the 
veteran filed a TDIU claim in December 1995, the 
preponderance of the evidence is against a finding that he 
was unemployable prior to April 3, 1996.  Therefore, an 
effective date prior to April 3, 1996 is not warranted.  
Furthermore, as the RO assigned a temporary total rating form 
April 3, 1996 to October 1, 1996, (which resulted in a 100 
percent rating for compensation purposes), the Board finds 
that the 100 percent schedular rating (brought about by the 
RO's finding of a total rating based on individual 
unemployability and applicability of 38 C.F.R. § 4.16(c) 
(1996)) is appropriate from October 1, 1996.  As the veteran 
was effectively rated at 100 percent by means of a temporary 
total rating from April 3, 1996 to October 1, 1996, any 
question as to whether the April 3, 1996 dated should be used 
instead of the October 1, 1996, date is academic as the 
amount of compensation payable to the veteran is the same.  

In summary, the Board concludes that an effective date of 
October 1, 1996, for the grant of TDIU benefits is 
appropriate.  The Board notes that a remand for a current VA 
examination is not warranted as any present medical opinion 
regarding the veteran's mental state prior to April 3, 1996 
would be pure speculation and conjecture as there are no 
relevant treatment records within one year prior to the date 
of the veteran's claim and the veteran failed to report for a 
VA examination in January 1996.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

